Citation Nr: 0721342	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-38 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as an undiagnosed illness.

2. Entitlement to service connection for fatigue and insomnia 
as due to an undiagnosed illness.
 

REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
July 1987 to July 1991, and in the U.S. Army from January 
1996 to January 2000. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In the present claim, the February 2004 rating decision 
included the issues of an increased rating for onychomycosis 
and xerosis of the feet; service connection for irregular 
bowel, diffuse joint pain of the back, ankles, wrist, and 
neck due to an undiagnosed illness; and service connection 
for bilateral flat feet.  In his October 2004 substantive 
appeal, the veteran did not appeal these issues.  Therefore, 
these issues are not currently before the Board.

The issue of service connection for fatigue and insomnia due 
to an undiagnosed illness is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The preponderance of the competent and probative evidence 
is against finding that the veteran has PTSD..




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service, to 
include as due to an undiagnosed illness.  38 U.S.C.A. 1110, 
1117, 1131, 5102, 5103, 5107 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a), 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letters to the veteran in August and October 2003, 
prior to the initial adjudication of the claim.  In these 
letters, the veteran was advised of what was needed to 
substantiate a claim for service connection.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for service connection, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence that pertains to the claim to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the August 2003 letter provided the veteran of 
the evidence required to show service connection for a 
chronic symptom as due to an undiagnosed illness.

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim. As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board further finds that the duty to assist has also been 
met.  All available service medical records were obtained.  
The veteran was afforded a VA psychiatric  examination in 
November 2003.  The Board notes that the veteran has 
requested an additional VA examination; however, there is no 
indication that the November 2003 VA examination was 
inadequate.  Although the veteran's representative has argued 
that the VA examination was inadequate because the examiner 
did not ask sufficient questions regarding the nature and 
circumstances of the veteran's military service, the Board 
disagrees.  In the report, the examiner specifically that she 
had reviewed the veteran's claims file, which included the 
veteran's service records and the statements he had submitted 
in support of his claim regarding his alleged in-service 
stressors.  Furthermore, the examiner appeared to accept that 
the veteran was exposed to combat while in service.  Thus, 
the examiner was clearly familiar with the veteran's with the 
veteran's contentions as to his service.  Nevertheless, the 
examiner found that a diagnosis of PTSD was not warranted.  

For these reasons, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim, to include providing 
another VA examination.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

The Board notes that after certification, the veteran 
submitted his amended DD 214 showing receipt of the Kuwait 
Liberation Medal, the Southwest Asia Service Medal, and the 
Navy Unit Commendation, and showing participation in 
Operation Desert Shield and Desert Storm in Saudi Arabia from 
1990 to 1991.  The veteran also submitted a letter from his 
mother stating that the veteran yells at people, has a bad 
temper, and gets upset.  This evidence that has not been 
considered by the RO.  Pursuant to 38 C.F.R. section 
20.1304(c), any pertinent evidence which is accepted first at 
the Board must be initially reviewed by the agency of 
original jurisdiction unless this procedural right is waived 
by the veteran or his representative. 

However, a remand is not necessary for either the amended DD 
214 or the letter as the evidence is not pertinent.  The 
amended DD 214 merely reconfirms that the veteran had service 
in the Southwestern Theater of Operations - a fact which is 
not at issue in this claim.  The RO has accepted the 
veteran's status as a Persian Gulf veteran and it is not in 
dispute.  Next, the veteran's mother's letter, though 
pertinent to the veteran's symptomatology, is duplicative of 
the evidence already of record in that it merely reports that 
the veteran experiences fits of anger and temper.  Such 
symptoms were already well-documented in the claims folder, 
and, in fact, are entirely consistent with the findings of 
the November 2003 VA examiner, who concluded that the veteran 
suffered from an intermittent explosive disorder.  As will be 
discussed below, the veteran's claim for service connection 
for PTSD is being denied because the greater weight of 
competent medical evidence establishes that he does not have 
PTSD.  The letter does not offer any additional information 
which is relevant to the basis of the Board's denial.  
Therefore, a remand is not required. 

Analysis

The veteran seeks service connection for PTSD, to include as 
due to an undiagnosed illness.  In support of his claim, he 
states that he has PTSD and experiences flash backs.  He 
claims that the barracks he used to live in while serving in 
the Persian Gulf were bombed, the port he worked at was 
bombed nine different times, and that he was assigned to put 
thirteen bodies in pieces onto a helicopter.  He also relates 
that he has stress, nervousness, temper ranges, and anger 
fits.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

The Court held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R.§ 3.304(f) (2006).  Under 38 C.F.R. § 
4.125(a), the diagnosis of PTSD has to conform to the 
standards set forth in the 4th Edition of the Diagnostic and 
Statistical Manual of the American Psychiatric Association 
(DSM IV) and must be supported by the findings on the 
examination report.  The criteria for a diagnosis of PTSD are 
significantly revised in DSM IV.  In particular, the person's 
response to the stressor is no longer based solely on usual 
experience and response.  Rather, it is geared to the 
specific individual's actual experience and response.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Currently, the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established was extended 
to December 31, 2011.

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended. 
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001). Among other things, 
these amendments revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now provides that by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis; a qualifying 
chronic disability means a chronic disability resulting from 
any of the following (or any combination of the 
following):(A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or(4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. § 
3.317.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

A review of the evidence shows that service connection for 
PTSD is not warranted.  In essence, the Board finds that the 
veteran does not have a diagnosis of PTSD.  A November 2003 
VA examination a diagnosis of intermittent explosive disorder 
and personality disorder.  December 2004 VA psychiatric 
treatment records show that the veteran reported a diagnosis 
of PTSD.  However, after examination, the veteran was 
diagnosed with cyclothymic disorder and personality disorder.  
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Though the veteran 
has reported a diagnosis of PTSD, there is no diagnosis of 
PTSD of record that conforms to the standards set forth in 
the 4th Edition of the Diagnostic and Statistical Manual of 
the American Psychiatric Association, DSM IV.  38 C.F.R. 
§ 3.304(f).  

The Board has reviewed all medical records and while there 
are other psychiatric diagnoses of record, to include 
cyclothymic disorder, personality disorder, and intermittent 
explosive disorder, there is not a diagnosis of PTSD.  
Therefore, as there is not a confirmed diagnosis of PTSD per 
the criteria in the DSM IV, service connection is not 
warranted.

The Board recognizes that the veteran's alleged exposure to 
combat has not been established in the record, and that his 
reported stressors have not been specifically verified.  
However, it appears that the VA psychiatrist who examined the 
veteran in November 2003 specifically accepted that the 
veteran had been exposed to combat while on active duty in 
the Persian Gulf.  Nevertheless, the examiner found that a 
diagnosis of PTSD was not warranted.  Therefore, even if the 
record clearly established that the veteran was exposed to 
combat in service, the preponderance of the evidence would 
remain against granting service connection for PTSD.  For 
this reason, the Board finds that any further development for 
the purpose of verifying the veteran's exposure to combat, or 
his specific in-service stressors, is not necessary.

The veteran also asserts that PTSD should be considered as an 
undiagnosed illness under the provisions of 38 C.F.R. § 
3.317.  In this regard, the Board recognizes that the veteran 
served in the Southwest Asia theater of operations from 
November 1990 to April 1991 and is a "Persian Gulf veteran" 
by regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).  
Though the veteran's symptoms of stress, nervousness, temper 
ranges, and anger fits are not enumerated by the provisions 
of 38 C.F.R. § 3.317, this list is not exhaustive.  However, 
these symptoms were found to be attributable to his diagnosed 
intermittent explosive disorder and personality disorder by 
the November 2003 VA examiner.  Explosive disorder and 
personality disorder are diagnosed conditions.  As the 
provisions of 38 C.F.R. § 3.317 specifically do not apply to 
diagnosed conditions, service connection based on an 
undiagnosed illness is also not warranted.

Although the veteran may sincerely believe that he has PTSD, 
this determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they are outweighed the medical 
evidence of record which does not show a diagnosis of PTSD 
per the DSM IV criteria.  

Accordingly, the claim of service connection for PTSD is 
denied, to include as due to an undiagnosed illness.  
38 C.F.R. § 3.303.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine, but it does not 
apply, because the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD, to include as an undiagnosed 
illness, is denied.


REMAND

In the present claim, the veteran had several VA examinations 
in November 2003 relating to his claims for an undiagnosed 
illness.  In October 2004, the veteran filed his substantive 
appeal and narrowed his claim of service connection for an 
undiagnosed illness as being manifested by the symptoms of 
fatigue and insomnia.  Though the veteran has mentioned these 
symptoms in several VA examinations, no VA examiner has 
specifically discussed these symptoms or indicated whether or 
not they are due to an undiagnosed illness.  

As the veteran's service in the Southwest Asia has been 
verified, and he is competent to report his symptomatology, 
the Board concludes that a VA examination is required to 
clarify whether or not these symptoms are attributable to a 
diagnosable disability.  

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice of the 
information and medical or lay evidence 
necessary to substantiate a service 
connection claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Ensure that the veteran 
receives notice of the elements required 
to substantiate a service connection claim 
for an undiagnosed illness.   

2.  Schedule the veteran for a VA 
examination to determine whether a 
clinical diagnosis can be ascribed to the 
symptoms of fatigue and insomnia.  The 
examiner should state whether any 
condition identified constitutes a chronic 
disability and whether such a disorder is 
attributable to a known diagnosis.  If a 
known diagnosis is rendered, the examiner 
should further offer an opinion as to 
whether it is as likely as not that this 
disorder is related to the veteran's years 
of active service.  If any symptoms cannot 
be attributed to a known clinical 
diagnosis, the examiner should be 
requested to determine whether the veteran 
manifests any signs or symptoms of an 
undiagnosed illness, or a medically 
unexplained chronic multisymptom illness.  
The Board notes that disabilities that 
have existed for 6 months or more and 
disabilities that exhibit intermittent 
episodes of improvement and worsening over 
a 6-month period are considered 
"chronic."  The complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The veteran and his 
representative should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


